UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 3, 2013 Artfest International, Inc. (Exact Name of registrant as specified in charter) Nevada 000-49676 30- 0177020 (State of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) Artfest Expo Center 13300 Branch View Lane, Dallas, TX 75234 (Address of Principal Executive Offices, Including Zip Code) (877) 278-6672 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Opertions and Financial Condition The Company is providing its unaudited financial statements for the year ended December 31, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Artfest International, Inc. Date: February 3, 2013 By: /s/ Edward Vakser Edward Vasker, Chief Executive Officer 3 Item9.01 Financial Statements and Exhibits Exhibits: ExhibitNumber Description of Exhibit Financial Statements and Notes thereto for the Year Ended December 31, 2012 4
